    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135667 Page 1 of
                                          28

                   1   LATHAM & WATKINS LLP
                        Alfred C. Pfeiffer (CA 120965)
                   2    Christopher S. Yates (CA 161273)
                        Belinda S Lee (CA 199635)
                   3    Niall E. Lynch (CA 157959)
                        Ashley M. Bauer (CA 231626)
                   4   505 Montgomery Street, Suite 2000
                       San Francisco, California 94111-6538
                   5   Telephone: +1.415.391.0600
                       Facsimile: +1.415.395.8095
                   6   Al.Pfeiffer@lw.com
                       Chris.Yates@lw.com
                   7   Belinda.Lee@lw.com
                       Niall.Lynch@lw.com
                   8   Ashley.Bauer@lw.com
                   9   Counsel for Defendants StarKist Co. and
                       Dongwon Industries Co., Ltd.
              10
                       (Additional Parties and Counsel on
              11       Signature Pages)
              12                         UNITED STATES DISTRICT COURT
              13                       SOUTHERN DISTRICT OF CALIFORNIA
              14                                                 Case No. 3:15-md-02670-JLS-MDD
                 IN RE: PACKAGED SEAFOOD
              15 PRODUCTS ANTITRUST                              MDL No. 2670
              16 LITIGATION
                                                                 MEMORANDUM OF POINTS
                 This Document Relates to:                       AND AUTHORITIES IN
              17
                 (1) Commercial Food Preparer Plaintiffs         SUPPORT OF DEFENDANTS’
              18                                                 MOTION FOR PARTIAL
                 (2) End Payer Plaintiffs                        SUMMARY JUDGMENT ON
              19                                                 CERTAIN STATE LAW CLAIMS
                 (3) W. Lee Flowers & Co, Inc. v. Bumble
              20 Bee Foods, LLC, et al., Case No. 3:16-
                 cv-01226
              21
                 (4) Associated Wholesale Grocers, Inc.          Special Briefing Schedule Ordered
              22 v. Bumble Bee Foods LLC, et al., Case
                                                                 Hearing:
              23 No. 3:18-cv-02212                               Date:   March 18, 2020
                 (5) Affiliated Foods, Inc., et al. v. Tri-      Time: 9:00 a.m.
              24 Union Seafoods, LLC, et al. (re: claims         Place: Courtroom 4D
                                                                 Judge: Hon. Janis L. Sammartino
              25 by Affiliated Foods Midwest
                 Cooperative, Inc. only), Case No. 3:15-
              26 cv-02787
              27
              28
                                                                 MEM. OF P. & A. IN SUPP. OF. DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                               Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135668 Page 2 of
                                          28

                   1                                       TABLE OF CONTENTS
                   2                                                                                                                     Page
                   3 I.    INTRODUCTION .......................................................................................... 1
                   4 II.   PLAINTIFFS’ STATE LAW CLAIMS FAIL AS A MATTER
                           OF LAW ......................................................................................................... 1
                   5
                           A.       The Court Should Reconsider Its Application of Shady
                   6                Grove and Hold that EPPs’ and CFPs’ South Carolina
                                    Consumer Protection Claims Fail as a Matter of Law ......................... 2
                   7
                                    1.        Under a Proper Marks Analysis, the Operative
                   8                          Rule of Shady Grove Is that a Federal Procedural
                                              Rule Cannot Displace a State Law that Functions
                   9                          to Define the Scope of a State-Created Right............................ 4
              10                    2.        Under the Correct Shady Grove Rule and the Plain
                                              Text of the Rules Enabling Act, South Carolina’s
              11                              Restriction on Its Consumer Protection Law Must
                                              Be Given Effect ......................................................................... 9
              12
                           B.       Indirect Purchaser Claims for Unjust Enrichment Under
              13                    South Carolina Law Fail as a Matter of Law ..................................... 12
              14           C.       EPPs’ and CFPs’ Class Claims Under California’s
                                    Cartwright Act and CFPs’ Alternative Class Claim Fail
              15                    as a Matter of Law ............................................................................. 13
              16           D.       DAP Flowers’ South Carolina Antitrust Act Claim Fails
                                    as a Matter of Law ............................................................................. 14
              17
                           E.       DAPs AWG and AFMC Are Not Entitled to Prejudgment
              18                    Interest ................................................................................................ 16
              19 III.      CONCLUSION ............................................................................................ 18
              20
              21
              22
              23
              24
              25
              26
              27
              28

ATTORNEYS AT LAW
                                                                                 i       MEM. OF P. & A. IN SUPP. OF. DEFS.’ MOT. FOR
 SAN FRANCISCO                                                                              PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                                       Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135669 Page 3 of
                                          28

                   1                                          TABLE OF AUTHORITIES
                   2
                                                                                                                                       Page(s)
                   3
                                                                               CASES
                   4
                        Balla v. Idaho State Bd. of Corrections,
                   5
                           869 F.2d 461 (9th Cir. 1989) ................................................................................ 3
                   6
                     Conde v. Sensa,
                   7   No. 14-cv-51 JLS WVG, 2018 WL 4297056 (S.D. Cal. Sept. 10,
                   8   2018) ................................................................................................................... 14

               9 Cyclone USA, Inc. v. LL & C Dealer Servs., LLC,
                   No. CV 03-992 AJW, 2010 WL 2132378 (C.D. Cal. May 24,
              10
                   2010) ................................................................................................................... 16
              11
                 Davidson v. Apple, Inc.,
              12   No. 16-CV-04942-LHK, 2018 WL 2325426 (N.D. Cal. May 8,
              13   2018) ................................................................................................................. 4, 8
              14 In re Exxon Valdez,
                     484 F.3d 1098 (9th Cir. 2007) ............................................................................ 16
              15
              16 Farmers State Bank v. Prod. Credit Ass’n of St. Cloud,
                     755 P.2d 518 (Kan. 1988)................................................................................... 18
              17
              18 Fejzulai v. Sam’s West, Inc.,
                     205 F. Supp. 3d 723 (D.S.C. 2016) .................................................................... 11
              19
                 Fid. & Deposit Co. of Md. v. Hartford Cas. Ins. Co.,
              20     216 F. Supp. 2d 1240 (D. Kan. 2002) ................................................................ 18
              21
                 Garman v. Campbell Cnty. Sch. Dist.,
              22     630 F.3d 977 (10th Cir. 2010) .............................................................................. 8
              23 Godin v. Schencks,
              24   629 F.3d 79 (1st Cir. 2010) .................................................................................. 8
              25 Green Constr. Co. v. Kan. Power & Light Co.,
              26   1 F.3d 1005 (10th Cir. 1993) .............................................................................. 17

              27 Greene v. Gerber Prods. Co.,
                   262 F. Supp. 3d 38 (E.D.N.Y. 2017) .................................................................... 8
              28
                                                                                              MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                        ii         PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                                           Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135670 Page 4 of
                                          28

                   1 In re Hydroxycut Mktg. & Sales Practices Litig,
                   2     299 F.R.D. 648 (S.D. Cal. 2014) ...................................................................... 4, 8

                   3 In re Hyundai & Kia Fuel Econ. Litig.,
                         926 F.3d 539 (9th Cir. 2019) .............................................................................. 13
                   4
                   5 Illinois Brick Co. v. Illinois,
                         431 U.S. 720 (1977) ........................................................................................... 12
                   6
                     Isis Pharm., Inc. v. Santaris Pharma A/S Corp.,
                   7
                         No. 3:11-CV-2214-GPC-KSC, 2014 WL 794811 (S.D. Cal. Feb.
                   8     27, 2014) ............................................................................................................... 3
               9 Kearney v. Kan. Pub. Serv. Co.,
              10   665 P.2d 757 (Kan. 1983)............................................................................. 17, 18
              11 Kilner v. State Farm Mut. Auto. Ins. Co.,
                    847 P.2d 1292 (Kan. 1993)................................................................................. 17
              12
              13 Lair v. Bullock,
                    697 F.3d 1200 (9th Cir. 2012) .............................................................................. 4
              14
                 Lightcap v. Mobil Oil Corp.,
              15
                    562 P.2d 1 (Kan.), cert denied, 434 U.S. 876 (1977)................................... 17, 18
              16
                 Marks v. United States,
              17    430 U.S. 188 (1977) .................................................................................... passim
              18
                 Mazza v. Am. Honda Motor Co.,
              19    666 F.3d 581 (9th Cir. 2012) ........................................................................ 13, 14
              20 Miller v. Cnty. of Santa Cruz,
              21     796 F. Supp. 1316 (N.D. Cal. 1992), aff’d, 39 F.3d 1030 (9th Cir.
                     1994), cert. denied, 515 U.S. 1160 (1995) ........................................................... 1
              22
              23 Mississippi Pub. Corp. v. Murphree,
                     326 U.S. 438 (1946) ....................................................................................... 2, 10
              24
                 Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
              25     460 U.S. 1 (1983) ................................................................................................. 7
              26
                 In re Myford Touch Consumer Litig.,
              27     No. 13-cv-03072-EMC, 2016 WL 7734558 (N.D. Cal. Sept. 14,
              28     2016) ..................................................................................................................... 8
                                                                                               MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                        iii         PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                                            Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135671 Page 5 of
                                          28

                   1 Royal Coll. Shop, Inc. v. N. Ins. Co. of N.Y.,
                   2   895 F.2d 670 (10th Cir. 1990) ............................................................................ 17

               3 Shady Grove Orthopedics Assocs., P.A. v. Allstate Ins. Co.,
                     559 U.S. 393 (2010) .................................................................................... passim
               4
               5 Stalvey v. Am. Bank Holdings, Inc.,
                     No. 4:13-cv-714, 2013 WL 6019320 (D.S.C. Nov. 13, 2013) ........................... 12
               6
                 State Farm Mut. Auto. Ins. Co. v. Campbell,
               7
                     538 U.S. 408 (2003) ........................................................................................... 13
               8
                 State v. Virginia-Carolina Chem. Co.,
               9     51 S.E. 455 (S.C. 1905) ...................................................................................... 14
              10
                 In re Target Corp. Data Sec. Breach Litig.,
              11     66 F. Supp. 3d 1154 (D. Minn. 2014) .................................................................. 8
              12 In re TD Bank, N.A.,
              13     150 F. Supp. 3d 593 (D.S.C. 2015) .................................................................... 11
              14 Three J Farms, Inc. v. Alton Box Bd. Co.,
                    No. 78-1257, 1978 WL 1459 (D.S.C. 1978), rev’d on other
              15
                    grounds, 609 F.2d 112 (4th Cir. 1979), cert. den., 445 U.S.
              16    911(1980)............................................................................................................ 14
              17 United States v. Davis,
              18   825 F.3d 1014 (9th Cir. 2016) .............................................................................. 7
              19 United States v. Donovan,
              20   661 F.3d 174 (3d Cir. 2011) ................................................................................. 7

              21 United States v. Houser,
                   804 F.2d 565 (9th Cir. 1986) ................................................................................ 3
              22
              23 United States v. Jacobsen,
                   466 U.S. 109 (1984) ............................................................................................. 7
              24
                 United States v. Williams,
              25   435 F.3d 1148 (9th Cir. 2006) .............................................................................. 4
              26
                 Walter v. United States,
              27   447 U.S. 649 (1980) ............................................................................................. 7
              28
                                                                                         MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                  iv          PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                                      Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135672 Page 6 of
                                          28

                   1 Washington v. Garcia,
                   2   977 F. Supp. 1067 (S.D. Cal. 1997) ..................................................................... 3

                   3 In re Wellbutrin XL Antitrust Litig.,
                         756 F. Supp. 2d 670 (E.D. Pa. 2010).................................................................... 8
                   4
                   5 In re Wiring Device Antitrust Litig.,
                         498 F. Supp. 79 (E.D.N.Y. 1980) ....................................................................... 15
                   6
                                                                   STATUTES
                   7
                   8 15 U.S.C. § 15(a) ..................................................................................................... 17
                   9 28 U.S.C. § 2072(b) ................................................................................................... 2
              10 Kan. Stat. Ann. § 16-201 ................................................................................... 16, 17
              11
                 N.Y. C.P.L.R. § 901(b) .................................................................................... 5, 6, 11
              12
                 S.C. Code Ann. §§ 39-3-10—39-3-40............................................................... 14, 15
              13
                 S.C. Code Ann. § 39-5-140(a) ......................................................................... 2, 9, 10
              14
              15                                               RULES
              16 Fed. R. Civ. P. 23 .............................................................................................. passim
              17 Fed. R. Civ. P. 54(b) .................................................................................................. 3
              18
                 Fed. R. Civ. P. 56(a) .................................................................................................. 1
              19
                                                     OTHER AUTHORITIES
              20
              21 Phillip E. Areeda & Herbert Hovenkamp, ANTITRUST LAW: AN
                    ANALYSIS OF ANTITRUST PRINCIPLES AND THEIR APPLICATION (4th
              22    Ed. 2018) ............................................................................................................ 17
              23
              24
              25
              26
              27
              28
                                                                                            MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                      v          PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                                         Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135673 Page 7 of
                                          28

                   1 I.      INTRODUCTION
                   2         Certain of Plaintiffs’ South Carolina, California, and Kansas state law claims
                   3 fail as a matter of law, and the Court should enter judgment for Defendants on all
                   4 of them.1 First, the EPP and CFP Classes South Carolina claims fail because
                   5 South Carolina’s consumer protection statute expressly bars class action claims.
                   6 Their South Carolina unjust enrichment claims are also precluded because, as this
                   7 Court has previously held, a claim for unjust enrichment cannot stand where a state
                   8 bars indirect purchaser recovery. Second, this failure is also fatal to EPPs’ and
                   9 CFPs’ multistate classes under California’s Cartwright Act because the inclusion
              10 of South Carolina claimants in such classes presents a material conflict-of-law that
              11 cannot be ignored under Ninth Circuit precedent. Third, DAP Flowers’ claim
              12 pursuant to the South Carolina antitrust statute fails as a matter of law because the
              13 statute applies to conduct affecting only intrastate commerce and provides no relief
              14 or remedy for the interstate commerce at issue in this case. Fourth, DAPs AWG
              15 and AFMC are not entitled to prejudgment interest under Kansas law because: (1)
              16 AFMC asserts no violation of Kansas state law; and (2) prejudgment interest does
              17 not apply to the unliquidated claims at issue here.
              18 II.         PLAINTIFFS’ STATE LAW CLAIMS FAIL AS A MATTER OF LAW
              19             Summary judgment is appropriate when there is “no genuine dispute as to
              20 any material fact” and the moving party “is entitled to judgment as a matter of
              21 law.” Fed. R. Civ. P. 56(a). This is especially true when no genuine disputes of
              22 fact exist and purely legal questions remain. Miller v. Cty. of Santa Cruz, 796 F.
              23 Supp. 1316, 1317-18 (N.D. Cal. 1992), aff’d, 39 F.3d 1030 (9th Cir. 1994), cert.
              24 denied, 515 U.S. 1160 (1995).
              25
              26
              27       1
                  COSI and TUG have reached settlements with all Plaintiffs subject to this Motion
              28 except for AWG. Accordingly, COSI and TUG only join the portions of
                 Section II.E of this Motion that relate to AWG (but not AFMC).
ATTORNEYS AT LAW
                                                                      MEM. OF P. & A. IN SUPP. OF. DEFS.’ MOT. FOR
 SAN FRANCISCO                                                           PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                    Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135674 Page 8 of
                                          28

                   1        A.    The Court Should Reconsider Its Application of Shady Grove and
                   2              Hold that EPPs’ and CFPs’ South Carolina Consumer Protection
                                  Claims Fail as a Matter of Law
                   3
                   4        EPPs’ and CFPs’ claims under the South Carolina Unfair Trade Practices
                   5 Act (“SCUTPA”)—a consumer protection statute—fail as a matter of law because
                   6 SCUTPA explicitly bars class action claims. S.C. Code Ann. § 39-5-140(a).
                   7        The Rules Enabling Act dictates that Federal Rule of Civil Procedure 23
                   8 cannot “abridge, enlarge or modify any substantive right.” 28 U.S.C. § 2072(b).
                   9 Accordingly, while Rule 23 may affect “the manner and the means by which a
              10 right to recover is enforced,” it cannot create new rights or alter existing rights
              11 created by state law. Mississippi Pub. Corp. v. Murphree, 326 U.S. 438, 446
              12 (1946). EPPs’ and CFPs’ substantive claim arises under SCUTPA, which permits
              13 “[a]ny person who suffers any ascertainable loss of money or property, real or
              14 personal, as a result of” conduct prohibited by the statute to “bring an action
              15 individually, but not in a representative capacity, to recover actual damages.” S.C.
              16 Code Ann. § 39-5-140(a) (emphasis added). So, while SCUTPA creates a private
              17 right of action for violations of the statute, it does not create any private right of
              18 action for individuals to bring suit “in a representative capacity.” Id. In fact,
              19 SCUTPA expressly precludes the right to bring a “representative action” for
              20 violations of the statute. Id. Both the plain text of the Rules Enabling Act and the
              21 controlling opinion in the Supreme Court’s decision in Shady Grove Orthopedic
              22 Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010) dictate that Rule 23 cannot
              23 supply EPPs and CFPs with a cause of action that the South Carolina legislature
              24 expressly precluded. The SCUTPA claims must accordingly be dismissed.
              25            This Court previously considered whether SCUTPA’s prohibition against
              26 “representative” claims precludes the pursuit of those claims under Rule 23, but it
              27 did so prior to class certification and in the context of limited briefing. In re
              28 Packaged Seafood Prods. Antirust Litig. (“PSP II”), 242 F. Supp. 3d 1033, 1085-
                                                                     MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 2        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                  Case No. 3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135675 Page 9 of
                                          28

                   1 86 (S.D. Cal. 2017). This Court has the “inherent power to modify [its]
                   2 interlocutory orders before entering a final judgment.” Balla v. Idaho State Bd. of
                   3 Corr., 869 F.2d 461, 465 (9th Cir. 1989) (citing Marconi Wireless Tel. Co. v.
                   4 United States, 320 U.S. 1, 47-48 (1943); John Simmons Co. v. Grier Bros. Co., 258
                   5 U.S. 82 (1922)); see also Fed. R. Civ. P. 54(b) (any order that adjudicates fewer
                   6 than all the claims as to all the parties “may be revised at any time before the entry
                   7 of [final] judgment”). Because the denial of a motion to dismiss is an interlocutory
                   8 order, this Court “is free to reconsider and reverse its decision for any reason it
                   9 deems sufficient, even in the absence of new evidence or an intervening change in
              10 or clarification of the substantive law.” Washington v. Garcia, 977 F. Supp. 1067,
              11 1068-69 (S.D. Cal. 1997) (citations omitted); see also Isis Pharm., Inc. v. Santaris
              12 Pharms A/S Corp., No. 3:11-cv-2214-GPC-KSC, 2014 WL 794811, at *5 n.3 (S.D.
              13 Cal. Feb. 27, 2014) (“All rulings of a trial court are ‘subject to revision at any time
              14 before the entry of judgment.’”) (quoting United States v. Houser, 804 F.2d 565,
              15 568 (9th Cir. 1986)).
              16             Reconsideration should, of course, be invoked only sparingly. But the
              17 context of this case supports the exercise of this Court’s discretion to reconsider its
              18 prior ruling for several reasons. First, at the time of the Court’s prior ruling, the
              19 issue of whether SCUTPA claims could proceed on a class basis was necessarily
              20 tentative, because no class had been certified. Now that a class has been certified,
              21 the issue takes on renewed urgency and warrants further, more detailed scrutiny.
              22 Since the Court’s initial ruling, the number of issues and claims before the Court
              23 also have been winnowed significantly, allowing for more thorough briefing of this
              24 issue and thus a more extensive analysis of the issue. Second, the Court’s earlier
              25 decision failed to consider a significant legal question predicate to resolution of the
              26 issue: whether, in the context of a fractured Supreme Court opinion, a concurrence
              27 and a dissent may validly constitute the Court’s legal holding. Because properly
              28 resolving that threshold question is of critical importance to resolving the
                                                                       MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    3       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                    Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135676 Page 10
                                          of 28

                   1 underlying claims, this Court should, at a minimum, update its analysis to address
                   2 that issue. Finally, the Court’s earlier ruling relied principally on a case, In re
                   3 Hydroxycut Marketing & Sales Practices Litigation, 299 F.R.D. 648 (S.D. Cal.
                   4 2014), that has in recent years been criticized for its incomplete analysis, including
                   5 by decisions which post-date the Court’s prior holding. And, like this Court,
                   6 Hydroxycut did not consider whether the concurrence and dissent could together
                   7 form a common holding of the Court. Id. at 652-53. In the words of one recent
                   8 decision, Hydroxycut now reflects the “minority view.” Davidson v. Apple, Inc.,
                   9 No. 16-CV-04942-LHK, 2018 WL 2325426, at *11 (N.D. Cal. May 8, 2018). In
              10 light of the new weight of authority, this important issue warrants a second look.
              11                    1.    Under a Proper Marks Analysis, the Operative Rule of
                                          Shady Grove Is that a Federal Procedural Rule Cannot
              12                          Displace a State Law that Functions to Define the Scope of a
                                          State-Created Right
              13
              14             As this Court has previously recognized, see PSP II, 242 F. Supp. 3d at
              15 1085, the Supreme Court addressed this issue in its fractured, 4-1-4 decision in
              16 Shady Grove. Because there is no majority opinion in Shady Grove, this Court
              17 must apply the analysis set forth in the Supreme Court’s opinion in Marks v.
              18 United States, 430 U.S. 188 (1977) in order to determine whether there is
              19 nonetheless a controlling rule that may be drawn. Marks dictates that “[w]hen a
              20 fragmented Court decides a case and no single rationale explaining the result
              21 enjoys the assent of five justices, the holding of the Court may be viewed as that
              22 position taken by those Members who concurred in the judgments on the narrowest
              23 grounds[.]” Id. at 193 (citation omitted). The Ninth Circuit has explained that a
              24 Marks analysis involves finding “a common denominator” of reasoning between
              25 five Justices. Lair v. Bullock, 697 F.3d 1200, 1205 (9th Cir. 2012). A controlling
              26 rule is any “legal standard which, when applied, will necessarily produce results
              27 with which a majority of the Court from that case would agree.” United States v.
              28 Williams, 435 F.3d 1148, 1157 (9th Cir. 2006) (citation omitted).
                                                                        MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    4        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                     Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135677 Page 11
                                          of 28

                   1         In Shady Grove, the Supreme Court considered whether it would be
                   2 permissible to certify a class under Rule 23 that sought recovery of statutory
                   3 penalties under a New York law, when New York itself had enacted a generally-
                   4 applicable provision, N.Y. C.P.L.R. § 901(b) (“CPLR”), that specifically barred
                   5 class action suits seeking to recover statutory penalties. Shady Grove, 559 U.S. at
                   6 397. Justice Scalia’s plurality opinion, on behalf of four Justices, would have held
                   7 that, because Rule 23 is “procedural only,” “it is authorized by [the Rules Enabling
                   8 Act] and is valid”—irrespective of whether Rule 23 conflicts with a state law that
                   9 seeks to substantively limit class recovery for certain categories of claims. Id. at
              10 409-10.
              11             But five Justices disagreed with that rule. Justice Ginsburg’s dissent, also
              12 on behalf of four Justices, would have held that there was no “conflict” between
              13 Rule 23 and the New York law because “Rule 23 describes a method of enforcing
              14 a claim for relief, while § 901(b) defines the dimensions of the claim itself.” Id. at
              15 446-47 (Ginsburg, J., dissenting). And Justice Stevens, who concurred in the
              16 judgment, expressly agreed with the dissent that application of Rule 23 is
              17 impermissible if it would have the effect of altering or “defin[ing] the dimensions
              18 of a state-created claim.” Id. at 429 (Stevens, J., concurring in part and concurring
              19 in the judgment) (citation omitted). In Justice Stevens’s view, a “federal rule . . .
              20 cannot govern a particular case in which the rule would displace a state law”—
              21 even one “that is procedural in the ordinary use of the term”—when that state law
              22 “functions to define the scope of the state-created right.” Id. at 423 (emphasis
              23 added); see id. at 443 n.2 (Ginsburg, J., dissenting) (discussing agreement between
              24 the dissent and Justice Stevens on the interplay between Federal Rules and state
              25 law).
              26             Justice Stevens made clear that he “agree[d] with Justice Ginsburg that there
              27 are some state procedural rules that federal courts must apply in diversity cases
              28 because they function as part of the State’s definition of substantive rights and
                                                                       MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   5        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                    Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135678 Page 12
                                          of 28

                   1 remedies.” Id. at 416 (Stevens, J., concurring). He parted company with the
                   2 dissent only in terms of how to apply that principle to the New York law at issue in
                   3 Shady Grove. Specifically, Justice Stevens concluded that CPLR § 901(b) did not
                   4 “serve[] the function of defining New York’s rights or remedies[,]” because it
                   5 applied “not only to claims based on New York law but also to claims based on
                   6 federal law or the law of any other State.” Id. at 432 (emphasis added). In Justice
                   7 Stevens’s view, therefore, CPLR § 901(b) was a solely procedural limitation on the
                   8 power of New York courts to certify certain classes, not a limitation on any right
                   9 created by the New York legislature. Id.
              10            Notwithstanding this disagreement about the rule’s application to the
              11 particular New York law at issue in Shady Grove, however, five Justices in Shady
              12 Grove agreed that a class may not be certified under Rule 23 if doing so would
              13 have the effect of defining or expanding “the scope of [a] state-created right.” Id.
              14 at 423 (Stevens, J., concurring); id. at 453-58 (Ginsburg, J. dissenting) (reasoning
              15 that CPLR § 901(b) could not be displaced by Rule 23 in a diversity action because
              16 it operates as a “state-law limitation on [a] state-created remed[y]”). That legal
              17 rule is a “common denominator” of reasoning between five Justices and thus
              18 represents the legal holding of the case under the Marks principle.
              19            In originally denying Defendants’ motion to dismiss, this Court correctly
              20 recognized that there was no “common denominator” of reasoning between the
              21 concurrence and the plurality that could constitute a holding of the Court. PSP II,
              22 242 F. Supp. 3d at 1085. Unlike the dissent and Justice Stevens—which, as
              23 discussed, agreed that a federal court must determine whether the particular state
              24 law rule at issue “functions to define the scope of the state-created right[,]” Shady
              25 Grove, 559 at 423 (Stevens, J., concurring) emphasis added), the plurality sharply
              26 rejected this provision-specific and state-law sensitive approach. See id. at 411 &
              27 nn.9-10 (rejecting Justice Stevens’ focus on the extent to which the state law at
              28 issue “‘defines the scope of th[e] substantive right or remedy” and arguing such an
                                                                      MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  6        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                   Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135679 Page 13
                                          of 28

                   1 inquiry based on the “idiosyncracies of state law” was precluded by the Court’s
                   2 precedent) (plurality opinion). Thus, while the dissent and Justice Stevens agreed
                   3 on the governing rule but simply parted ways over its application to the New York
                   4 law in Shady Grove, the plurality and Justice Stevens disagreed on the analysis but
                   5 happened to arrive at the same conclusion as to New York law based on the
                   6 different rules they applied.
                   7        In its initial consideration of this issue, this Court did not consider whether
                   8 there was a common holding between the concurrence and the dissent, such that
                   9 the common holding supplied the rule of decision under the Marks analysis. PSP
              10 II, 242 F. Supp. 3d at 1085-86. The Ninth Circuit has reserved the question of
              11 whether a combined concurrence and dissent may constitute a holding under
              12 Marks. United States v. Davis, 825 F.3d 1014, 1024-25 (9th Cir. 2016). The
              13 Supreme Court itself, however, has consistently recognized that such a
              14 combination qualifies as a binding opinion. See, e.g., United States v. Jacobsen,
              15 466 U.S. 109, 115-17 (1984) (relying on a dissenting opinion to derive the rule in
              16 Walter v. United States, 447 U.S. 649 (1980)); Moses H. Cone Mem’l Hosp. v.
              17 Mercury Constr. Corp., 460 U.S. 1, 16-17 (1983) (holding that Will v. Calvert Fire
              18 Insurance, 437 U.S. 655 (1978) did not overrule the “Colorado River test” because
              19 Will’s four dissenting Justices agreed with the concurring opinion that the test
              20 remained in effect); see also United States v. Donovan, 661 F.3d 174, 182 (3d Cir.
              21 2011) (explaining the court “look[s] to the votes of dissenting Justices if they,
              22 combined with votes from plurality or concurring opinions, establish a majority
              23 view on the relevant issue”).2
              24
                       2
              25   In reserving this issue, the Ninth Circuit observed that although language in
                 Marks refers to consideration of the opinions of “those Members who concurred in
              26 the judgments,” “the Supreme Court and our sister circuits have considered
                 dissenting opinions when interpreting fragmented Supreme Court decisions,” as
              27 well. Davis, 825 F.3d at 1024 (emphasis added) (citations omitted). This Court
                 should be guided by those Supreme Court decisions as the authoritative treatment
              28 of the rule, rather than the language in Marks. That language is understandable
                                                                       MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   7        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                    Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135680 Page 14
                                          of 28

                   1         In keeping with this analysis, the Tenth Circuit has expressly held that the
                   2 reasoning in Justice Stevens’ concurring opinion constitutes the holding of the
                   3 Court in Shady Grove under a Marks analysis. Garman v. Campbell Cnty. Sch.
                   4 Dist. No. 1, 630 F.3d 977, 983 n.6 (10th Cir. 2010), cert. denied, 565 U.S. 816
                   5 (2011). Likewise, the First Circuit found that Justice Stevens was joined by the
                   6 four dissenting justices and, thus, described the controlling analysis when he held
                   7 that “whether a Federal Rule is valid under the Rules Enabling Act depends not on
                   8 the Federal Rule alone, but also on the nature of the state rule it seeks to displace.”
                   9 Godin v. Schencks, 629 F.3d 79, 87 (1st Cir. 2010) (citing Shady Grove, 559 U.S.
              10 at 423-25). And numerous district courts both inside and outside the Ninth Circuit
              11 have likewise recognized Justice Stevens’s opinion as establishing the controlling
              12 rule under Marks. See, e.g., Davidson, 2018 WL 2325426, at *11; In re Myford
              13 Touch Consumer Litig., No. 13-cv-03072-EMC, 2016 WL 7734558, at *26-27
              14 (N.D. Cal. Sept. 14, 2016); In re Wellbutrin XL Antitrust Litig., 756 F. Supp. 2d
              15 670, 675 (E.D. Pa. 2010) (collecting cases); Greene v. Gerber Prods. Co., 262 F.
              16 Supp. 3d 38, 60-61 (E.D.N.Y. 2017) (collecting cases); In re Target Corp. Data
              17 Sec. Breach Litig., 66 F. Supp. 3d 1154, 1165 (D. Minn. 2014).
              18             In its initial consideration of this issue, this Court relied on Hydroxycut to
              19 reach the contrary conclusion. PSP II, 242 F. Supp. 3d at 1085. But Hydroxycut
              20 did not consider whether the concurrence and dissent could together form a
              21 common holding of the Court. 299 F.R.D at 653. Moreover, Hydroxycut was
              22 decided before most of the cases addressing this topic. As the district court in
              23 Davidson recently recognized—in a decision that postdates this Court’s prior
              24 decision—Hydroxycut “appears to be the minority view.” 2018 WL 2325426, at
              25 *11 (citation omitted).
              26
              27
                 given that the Marks Court was addressing the overlap between a plurality and
              28 concurrence, and should not be read to foreclose reliance on other configurations—
                 as other courts, and even the Supreme Court itself, have recognized. See id.
                                                                        MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    8        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                     Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135681 Page 15
                                          of 28

                   1         In light of the growing weight of authority recognizing that Justice Stevens’
                   2 concurring opinion in Shady Grove establishes the controlling opinion, and the fact
                   3 that the Court’s prior analysis was necessarily incomplete, this Court should revisit
                   4 its prior decision and hold that the concurrence and dissent in Shady Grove
                   5 constitute the controlling rule under the Marks analysis.
                   6               2.     Under the Correct Shady Grove Rule and the Plain Text of
                                          the Rules Enabling Act, South Carolina’s Restriction on Its
                   7                      Consumer Protection Law Must Be Given Effect
                   8         Under the controlling rule of Shady Grove, it is clear that certifying a class
                   9 under SCUTPA would violate the Rules Enabling Act and is thus impermissible.
              10 Indeed, whether by applying Justice Stevens’s reasoning or simply assessing the
              11 question de novo in light of the plain text of the Rules Enabling Act, this Court
              12 should hold that no class may be certified seeking recovery under SCUTPA.
              13             As discussed above, in Shady Grove, five Justices (Justice Stevens and the
              14 four dissenting Justices) agreed that a federal rule cannot “displace a state law” if
              15 that state law “functions to define the scope of the state-created right.” Shady
              16 Grove, 559 U.S. at 423 (Stevens, J., concurring in part) (emphasis added); see
              17 supra at 5. The key question in this case, therefore, is whether permitting a class
              18 action under Rule 23 would alter the “scope” of the “right” that the South Carolina
              19 legislature created when it enacted SCUTPA. The answer is plainly yes—and for
              20 reasons that clearly distinguish the state law here from the one in Shady Grove.
              21             In enacting SCUTPA, South Carolina’s legislature did not provide an
              22 unfettered right to recover for false and misleading conduct. Rather, it carefully
              23 defined the scope of the private right of action it created with four separate and
              24 distinct limitations. A person has a right to recover under SCUTPA if (and only
              25 if): (1) that person has lost “money or property”; (2) his loss is “as a result of” the
              26 challenged conduct; (3) he is seeking only “actual damages”; and (4) he is bringing
              27 his “action individually, but not in a representative capacity.” S.C. Code Ann.
              28 § 39-5-140(a) (emphasis added). If an individual does not meet all four of these
                                                                        MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    9        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                     Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135682 Page 16
                                          of 28

                   1 requirements, then South Carolina law does not provide that person any right to
                   2 sue for violations of SCUTPA.
                   3        Under SCUTPA’s plain language, individuals seeking to recover “in a
                   4 representative capacity” cannot state a SCUTPA claim. Rule 23 does not—and
                   5 cannot—alter that conclusion. While Rule 23 may validly regulate the “manner
                   6 and means” through which individuals with a valid cause of action can recover, it
                   7 cannot supply a cause of action for individuals who do not have one under state
                   8 law. Mississippi Pub., 326 U.S. at 446. South Carolina elected to specifically
                   9 limit the scope of the cause of action under SCUTPA to individuals who proceed
              10 in an individual capacity—and expressly precluded representative claims. S.C.
              11 Code Ann. § 39-5-140(a). Even if that limitation is “procedural in the ordinary use
              12 of the term,” it plainly “functions to define the scope of the state-created right.”
              13 Shady Grove, 559 U.S. at 423 (Stevens, J., concurring). Applying Rule 23 here
              14 would, in effect, create a new individual “right” to recover as a class
              15 representative—a right which the South Carolina legislature expressly precluded
              16 by law.
              17            This conclusion is well illustrated by considering whether a federal rule
              18 could override SCUTPA’s other limitations on its private right of action. If there
              19 were, for example, a federal rule stating that “punitive damages may be recovered”
              20 in cases filed in federal court, no one would seriously believe that the federal rule
              21 would create a right in a diversity action to recover punitive damages under
              22 SCUTPA, when the statute expressly limits recovery to “actual damages.” S.C.
              23 Code Ann. § 39-5-140(a). Nor would anyone seriously think that a federal rule
              24 conferring standing in federal court for individuals suffering “intangible injuries”
              25 could permit recovery under SCUTPA for such injuries—in disregard of the state
              26 statute’s limitation to those who have lost “money or property.” Id. The class
              27 action bar is no different. Permitting class-wide recovery under Rule 23 for
              28
                                                                      MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  10       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                   Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135683 Page 17
                                          of 28

                   1 SCUTPA violations impermissibly creates a right to recover that the South
                   2 Carolina legislature expressly precluded and violates the Rules Enabling Act.
                   3         That stands in marked contrast to the New York law at issue in Shady Grove.
                   4 Unlike here, the statute in Shady Grove did not limit the scope of the relevant
                   5 cause of action—indeed, it could not have done so because it applied even to
                   6 causes of action created by other jurisdictions, which New York was not
                   7 empowered to amend. See Shady Grove, 559 U.S. at 432 (Stevens, J., concurring)
                   8 (“CPLR § 901(b) expressly and unambiguously applies not only to claims based on
                   9 New York law but also to claims based on federal law or the law of any other
              10 State[]”) (emphasis added). Because the New York law limited class actions
              11 irrespective of the source of the underlying law, it is clear that the law served as a
              12 limitation on the power of New York courts, not a limitation on the substantive
              13 scope of the underlying cause of action. See id. at 432 n.16. But when, as here, a
              14 class action bar applies as a legislature’s express modification on the scope of the
              15 State’s own cause of action, it functions as a substantive limitation on the scope of
              16 a “state-created right” to sue. A federal procedural rule cannot overcome that
              17 limitation without impermissibly “‘defin[ing] the dimensions’ of a state-created
              18 claim[,]” in violation of the Rules Enabling Act. Id. at 429 (citation omitted).
              19             Notably, South Carolina district courts have reached this very conclusion in
              20 interpreting the reach of South Carolina law. As one court explained—in an
              21 opinion this Court has yet to consider—“South Carolina has deliberately defined
              22 consumers’ SCUTPA rights in a manner that limits their procedural redress to
              23 individual claims. To allow Rule 23 to supplant that definition would be to
              24 displace the State’s effort to narrow the potential scope of the right.” Fejzulai v.
              25 Sam’s W., Inc., 205 F. Supp. 3d 723, 727 (D.S.C. 2016). Such an “enlargement
              26 and/or modification of the underlying state-legislature-created right is precisely
              27 what the Rules Enabling Act is designed to prevent.” Id. at 729; see also In re TD
              28 Bank, N.A., 150 F. Supp. 3d 593, 635 (D.S.C. 2015) (“SCUTPA’s class action bar
                                                                      MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  11       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                   Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135684 Page 18
                                          of 28

                   1 survives Shady Grove.”); Stalvey v. Am. Bank Holdings, Inc., No. 4:13-cv-714,
                   2 2013 WL 6019320, at *4 (D.S.C. Nov. 13, 2013) (“[T]he prohibitions against class
                   3 actions ingrained in the very text of the SCUTPA and Consumer Protection code
                   4 are substantive portions of South Carolina law and are not trumped by Federal
                   5 Rule of Civil Procedure 23, even in light of the Shady Grove decision.”).
                   6         In short, whether SCUTPA is described as “procedural” or “substantive,” it
                   7 clearly “functions to define the scope of the state-created right.” See Shady Grove,
                   8 559 U.S. at 423 (Stevens, J., concurring in part). It must be given effect in this
                   9 diversity action under Justice Stevens’s rule, notwithstanding Rule 23. And, even
              10 if this Court finds that Justice Stevens’s rule is not controlling, the plain text of the
              11 Rules Enabling Act dictates that Rule 23 cannot create a cause of action to sue in a
              12 representative capacity that the South Carolina legislature expressly precluded.
              13             Because permitting the EPPs’ and CFPs’ SCUTPA class claims would
              14 violate the Rules Enabling Act, those claims should be dismissed.
              15             B.    Indirect Purchaser Claims for Unjust Enrichment Under South
              16                   Carolina Law Fail as a Matter of Law

              17             This Court should grant judgment on CFPs’ and EPPs’ South Carolina
              18 claims for unjust enrichment. This Court previously dismissed CFPs’ South
              19 Carolina antitrust claims because South Carolina did not enact a “repealer” statute
              20 after Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977). See In re Packaged
              21 Seafood Products Antitrust Litig. (“PSP III”), 277 F. Supp. 3d 1167, 1177 (“South
              22 Carolina follow[s] the rule of Illinois Brick limiting recovery under the South
              23 Carolina Antitrust statute to direct purchasers.”) (citation omitted). The Court also
              24 granted “Defendants’ Motion to Dismiss regarding all . . . unjust enrichment claims
              25 where the state otherwise bars indirect-purchaser recovery.” PSP II, 242 F. Supp.
              26 3d at 1088. As stated above, South Carolina does not allow for indirect-purchaser
              27 recovery, at least in a class-action capacity, and CFPs’ and EPPs’ South Carolina
              28 unjust enrichment claims necessarily fail.
                                                                       MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   12       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                    Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135685 Page 19
                                          of 28

                   1        C.    EPPs’ and CFPs’ Class Claims Under California’s Cartwright
                   2              Act and CFPs’ Alternative Class Claim Fail as a Matter of Law

                   3        CFPs’ and EPPs’ class claims under California’s Cartwright Act (Cal. Bus.
                   4 & Prof. Code Sections 16720-16728) (CFP Fourth Am. Compl. ¶¶ 158-170; EPP
                   5 Sixth Am. Compl. ¶¶ 141-50, ¶¶ 429-35) fail as a matter of law because they
                   6 include purchasers from South Carolina—which, as established above, bars class
                   7 actions of the very sort CFPs and EPPs advance here. This conflict offends
                   8 California’s choice of law principles. Under Mazza v. America Honda Motor
                   9 Company, 666 F.3d 581 (9th Cir. 2012), the inclusion of South Carolina in the
              10 putative classes presents a material, fatal conflict of law.
              11            Mazza requires a three-step choice of law analysis to determine whether the
              12 application of California law to non-residents is appropriate: (1) determine
              13 whether the laws of the affected jurisdictions are “the same or different”; (2) if
              14 different, “examine[] each jurisdiction’s interest in the application of its own law”
              15 to determine whether a “true conflict” exists; and (3) if a true conflict exists,
              16 determine “which state’s interest would be more impaired if its policy were
              17 subordinated to the policy of the other state.” 666 F.3d at 589-90 (citation
              18 omitted); see also In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 561-62
              19 (9th Cir. 2019) (en banc). First, South Carolina plainly does not allow for class
              20 action indirect-purchaser recovery. See supra at 9-12. Pursuant to this Court’s
              21 previous Order, making California-law claims available to multistate classes
              22 “would necessarily extend California’s indirect-purchaser recovery to [a state]
              23 which ha[s] not enacted legislation allowing for the same.” PSP II, 242 F. Supp.
              24 3d at 1085. The multistate class allegations “create a clear, material conflict of
              25 law[].” Id.
              26            Second, “each State may make its own reasoned judgment about what
              27 conduct is permitted or proscribed within its borders[.]” State Farm Mut. Auto.
              28 Ins. Co. v. Campbell, 538 U.S. 408, 422 (2003). “[E]very state has an interest in
                                                                     MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 13       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                  Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135686 Page 20
                                          of 28

                   1 having its law applied to its resident claimants.” Mazza, 666 F.3d at 591-92
                   2 (citation omitted); Conde v. Sensa, No. 14-cv-51 JLS WVG, 2018 WL 4297056, at
                   3 *13 (S.D. Cal. Sept. 10, 2018) (Sammartino, J.) (“‘[E]ach state has an interest in
                   4 setting the appropriate level of liability for companies conducting business within
                   5 its territory.’”) (quoting Mazza, 666 F.3d at 592)). This Court held it is “clear that
                   6 foreign jurisdictions have strong interests in seeing their particular legislative
                   7 decisions regarding Illinois Brick honored.” PSP II, 242 F. Supp. 3d at 1067.
                   8 California permits class action indirect-purchaser recovery; South Carolina does
                   9 not. The statutory schemes present a “true conflict.” See Mazza, 666 F.3d at 589-
              10 90.
              11             Third, the Court dismissed EPPs’ multistate class claim because it included
              12 plaintiffs “in states without legislation or interpretation permitting indirect-
              13 purchaser recovery.” PSP II, 242 F. Supp. 3d at 1068. In states such as South
              14 Carolina, “such choices evince a policy judgment . . . that should not be cast
              15 aside.” Id. Including Plaintiffs from South Carolina is fatal to any multistate class
              16 brought under the California Cartwright Act. Both CFPs’ and EPPs’ Classes
              17 therefore fail as a matter of law. To the extent CFPs alternatively seek to proceed
              18 as a smaller class encompassing only ten states (CFP Fourth Am. Compl. ¶ 158,
              19 n.11), this class also fails because it similarly includes South Carolina.
              20             D.     DAP Flowers’ South Carolina Antitrust Act Claim Fails as a
                                    Matter of Law
              21
              22             Flowers’s South Carolina Antitrust Act (“SCAA”) claim (S.C. Code Ann.
              23 §§ 39-3-10—39-3-40) fails because the SCAA applies only to intrastate
              24 commerce. See State v. Virginia-Carolina Chem. Co., 51 S.E. 455, 461 (S.C.
              25 1905) (holding that South Carolina antitrust law cannot regulate imported goods);
              26 Three J Farms, Inc. v. Alton Box Bd. Co., No. 78-1257, 1978 WL 1459, at *6
              27 (D.S.C. 1978), rev’d on other grounds, 609 F.2d 112 (4th Cir. 1979), cert. den.,
              28 445 U.S. 911(1980) (application of section SCAA § 39-3-10 “was limited many
                                                                        MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    14       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                     Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135687 Page 21
                                          of 28

                   1 years ago to exclude activities having an effect on interstate commerce”); In re
                   2 Wiring Device Antitrust Litig., 498 F. Supp. 79, 84 (E.D.N.Y. 1980) (“South
                   3 Carolina’s Supreme Court has held that section 39-3-10 does not apply to activities
                   4 which are primarily interstate in nature.”).
                   5         Flowers affirmatively admits that “Defendants . . . imported canned tuna for
                   6 sale in South Carolina from outside of state of South Carolina.” Third Am. Compl.
                   7 at ¶ 44(e), W. Lee Flowers & Co., Inc. v. Bumble Fee Foods, LLC et al., Oct. 5,
                   8 2018 (ECF No. 1432). This statement disposes of the issue concerning whether
                   9 Flowers may maintain a SCAA claim against Defendants. Indeed all of Flowers’
              10 purchases of Defendants’ packaged tuna consist solely of products manufactured
              11 outside of South Carolina that are then shipped into the state. See Separate
              12 Statement of Undisputed Material Facts in Supp. of Defs.’ Mot. for Partial Summ.
              13 J. on Certain State Law Claims ¶¶ 1-11. Defendants do not have any
              14 manufacturing operations within South Carolina. Id. ¶¶ 4-6. And Flowers has not
              15 adduced any evidence suggesting that Defendants’ packaged tuna products
              16 travelled only within South Carolina, as the SCAA requires. Id. ¶¶ 7-9. The
              17 analysis in In re Wiring Device is instructive:
              18               The sole connection between the defendants and South
                               Carolina is that an insignificant portion approximately one
              19               percent of the wiring devices which they have
                               manufactured outside the state has been imported into the
              20               state. Thus, each defendant's activities in South Carolina
                               involve nothing more than “soliciting, cultivating and
              21               supervising its interstate business.” This circumstance is
                               not sufficient to invoke the application of section 39-3-10.
              22               The well-established South Carolina rule that wholly
                               interstate activity is outside the scope of that section must
              23               be applied. Under Erie, the suit must be dismissed because
                               of the interstate nature of the commerce providing the
              24               foundation for the complaint.
              25 498 F. Supp. at 85. Likewise, Flowers’ SCAA claim is “primarily interstate in
              26 nature,” and therefore should be dismissed. Id. at 84.
              27
              28
                                                                      MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  15       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                   Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135688 Page 22
                                          of 28

                   1        E.    DAPs AWG and AFMC Are Not Entitled to Prejudgment Interest
                   2        AWG and AFMC’s expert Dr. Colin A. Carter purports to calculate
                   3 prejudgment interest, citing Kansas Statute Annotated § 16-201. Decl. of Keith L.
                   4 Williams in Supp. of Defs.’ Mot. for Partial Summ. J on Certain State Law Claims,
                   5 Ex. 1 (Report of Dr. Colin A. Carter, Associated Wholesale Grocers, Inc. v.
                   6 Bumble Bee Foods, LLC, et al., S.D. Cal., 15-md-2670, Feb. 18, 2019 (hereinafter,
                   7 “Carter AWG Report”)), at ¶ 315 n.475; id. Ex. 2 (Addendum to Report of Dr.
                   8 Colin A. Carter, Affiliated Foods Midwest Cooperative v. Bumble Bee Foods LLC,
               9 et al.,3 15-md-2670, Mar. 1, 2019 (hereinafter, “Carter AFMC Addendum”)), at
              10 ¶ 45 n.19. But prejudgment interest is not available to AWG or AFMC.
              11            First, AFMC may not recover prejudgment interest under Kansas law
              12 because it asserts a claim under federal law only. See infra n.3. “[P]rejudgment
              13 interest is a substantive aspect of a plaintiff’s claim, rather than a merely
              14 procedural mechanism.” In re Exxon Valdez, 484 F.3d 1098, 1101 (9th Cir. 2007).
              15 “[S]tate law governs the applicability of prejudgment interest on all state law
              16 claims and federal law governs the applicability of prejudgment interest on all
              17 federal claims.” Cyclone USA, Inc. v. LL & C Dealer Servs., LLC, No. CV 03-992
              18 AJW, 2010 WL 2132378, at *1 (C.D. Cal. May 24, 2010) (citing In re Exxon
              19 Valdez, 484 F.3d at 1101). The Clayton Act—the sole basis under which AFMC
              20 seeks damages in this case (see Fourth Consol. Am. Compl. at ¶ 8, Affiliated Foods
              21
                 3
              22   The title to the Carter AFMC Addendum is confusing. There is no case captioned
                 “Affiliated Foods Midwest Cooperative v. Bumble Bee Foods LLC.” Rather,
              23 AFMC is among 29 DAPs who asserted a single violation of the Sherman Act
                 through a complaint captioned Affiliated Foods, Inc. v. Tri-Union Seafoods, LLC,
              24 et al. Fourth Consol. Am. Compl., Oct. 5, 2018 (ECF No. 1433) (asserting a single
                 violation of Section 1 of the Sherman Act and asserting no claims under Kansas
              25 state law). Defendants understand from AWG’s counsel that AFMC has since
                 assigned its interests in this action to AWG. At no time has AFMC (or AWG as an
              26 assignee of AFMC’s claims) amended its claims to include a violation of Kansas
                 state laws. As such, AFMC’s claims are limited to a single count of violation of
              27 the Sherman Act. See id.; Second Am. Compl., Associated Wholesale Grocers,
                 Inc. v. Bumble Bee Foods, LLC et al., Oct. 5, 2018 (ECF No. 1437) (asserting
              28 claims on behalf of AWG only and not AFMC in its own right or as assignor to
                 AWG).
                                                                    MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                16       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                 Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135689 Page 23
                                          of 28

                   1 Inc. et al. v. Tri-Union Seafoods LLC, et al., Oct. 5, 2018 (ECF No. 1433))—
                   2 precludes an award of prejudgment interest unless counsel engaged in bad faith or
                   3 dilatory behavior. See 15 U.S.C. § 15(a); see also Phillip E. Areeda & Herbert
                   4 Hovenkamp, ANTITRUST LAW: AN ANALYSIS OF ANTITRUST PRINCIPLES AND THEIR
                   5 APPLICATION ¶ 393a. (4th ed. 2018) (“Federal antitrust law has never permitted an
                   6 award of pre-judgment interest.”) (footnote omitted). Absent a showing that
                   7 Defendants’ counsel displayed behavior that unreasonably delayed proceedings,
                   8 AFMC is not entitled to prejudgment interest—in any form—on its federal claim
                   9 for relief.
              10            Second, under Kansas state law, prejudgment interest does not apply to
              11 unliquidated claims such as purported antitrust damages. Specifically, “[c]reditors
              12 shall be allowed to receive interest at the rate of ten percent per annum, when no
              13 other rate of interest is agreed upon, for any money after it becomes due[.]” Kan.
              14 Stat. Ann. § 16-201. The general rule in Kansas is that prejudgment interest is
              15 limited to liquidated claims only. See Green Constr. Co. v. Kan. Power & Light
              16 Co., 1 F.3d 1005, 1010 (10th Cir. 1993); Kan. Stat. Ann. § 16-201. “A claim
              17 becomes liquidated when both the amount due and the date on which it is due are
              18 fixed and certain, or when the same becomes definitely ascertainable by
              19 mathematical computation.” Kilner v. State Farm Mut. Auto. Ins. Co., 847 P.2d
              20 1292, 1300 (Kan. 1993) (emphasis added) (citations omitted). As the Kansas
              21 Supreme Court held, until unliquidated claims for damages are liquidated—usually
              22 by judgment—those claims do not accrue interest. Kearney v. Kan. Pub. Serv. Co.,
              23 665 P.2d 757, 769 (Kan. 1983); Lightcap v. Mobil Oil Corp., 562 P.2d 1, 15
              24 (Kan.), cert denied, 434 U.S. 876 (1977).
              25            AWG’s claims under Kansas state law are unliquidated because antitrust
              26 damages—by their nature—are estimated, and consequently, the amount allegedly
              27 due to AWG is not “fixed and certain.” Kilner, 847 P.2d at 1300. Here, the parties
              28 vigorously dispute any amount of damages owed. Any amount of damages due is
                                                                    MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 17      PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                 Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135690 Page 24
                                          of 28

                   1 not “definitely ascertainable by mathematical computation.” Id. AWG’s claims
                   2 for prejudgment interest are unliquidated and yield no interest until they become
                   3 liquidated. Kearney, 665 P.2d at 769; see also Green Constr., 1 F.3d at 1010;
                   4 Royal Coll. Shop, Inc. v. N. Ins. Co. of N.Y., 895 F.2d 670, 675 (10th Cir. 1990).
                   5         This matter does not present any “unusual circumstances” that would justify
                   6 diverging from the general rule that prejudgment interest is not available on
                   7 unliquidated claims such as those brought by AWG.4 Kearney, 665 P.2d at 769.
                   8 Illustrating the distinction between liquidated and unliquidated claims for the
                   9 purposes of awarding prejudgment interest, in Lightcap, the Kansas Supreme Court
              10 held that prejudgment interest was appropriate solely on the specific portion of
              11 funds that defendant Mobil Oil Company (“Mobil”) told the plaintiff royalty
              12 owners would be placed in a “segregated account” for later payment. 562 P.2d at
              13 15. But the defendant Mobil retained and made use of specific and discernible
              14 sums of money that it was aware belonged to the plaintiff and caused the plaintiff
              15 to lose the use of that specific money. Id.; see also Fid. & Deposit Co. of Md. v.
              16 Hartford Cas. Ins. Co., 216 F. Supp. 2d 1240, 1246 (D. Kan. 2002). That is not the
              17 case here, where the parties dispute the quantum of alleged overcharges.
              18             AFMC (and AWG on behalf of AFMC) has not asserted any Kansas state
              19 law claims and is not entitled to prejudgment interest under Kansas law. AWG’s
              20 claim for prejudgment interest is barred by Kansas law, which does not provide for
              21 prejudgment interest on unliquidated claims.
              22 III.        CONCLUSION
              23             Defendants respectfully request that the Court grant Defendants’ motion for
              24 partial summary judgment with respect to the state law claims set forth above.
              25
              26       4
                   In Kansas, courts have discretion to award prejudgment interest on unliquidated
              27 claims  in special circumstances when: (1) the defendant had use of the money; (2)
                 the plaintiff has been deprived of the use of the money; and (3) an order is
              28 necessary to award full compensation. Farmers State Bank v. Prod. Credit Ass’n
                 of St. Cloud, 755 P.2d 518, 528 (Kan. 1988) (citing Lightcap, 562 P.2d at 15-16).
                                                                      MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  18       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                   Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135691 Page 25
                                          of 28

                   1 DATED: September 19, 2019   Respectfully submitted,
                   2                                LATHAM & WATKINS LLP
                   3                                By: s/ Ashley M. Bauer
                   4
                                                    Alfred C. Pfeiffer
                   5                                Christopher S. Yates
                   6                                Belinda S Lee
                                                    Niall E. Lynch
                   7                                Ashley M. Bauer
                   8                                LATHAM & WATKINS LLP
                                                    505 Montgomery Street
                   9                                Suite 2000
              10                                    San Francisco, CA 94111
                                                    Telephone: 415-391-0600
              11                                    Facsimile: 415-395-8095
              12                                    Email: al.pfeiffer@lw.com
                                                    Email: chris.yates@lw.com
              13                                    Email: belinda.lee@lw.com
              14                                    Email: niall.lynch@lw.com
                                                    Email: ashley.bauer@lw.com
              15
              16                                    Counsel for Defendants StarKist Co. and
                                                    Dongwon Industries Co., Ltd.
              17
              18
              19                                    PAUL, WEISS, RIFKIND,
              20                                    WHARTON & GARRISON LLP
              21                                    By: s/ Joseph J. Bial
                                                    Kenneth A. Gallo
              22                                    Joseph J. Bial
              23                                    Craig A. Benson
                                                    2001 K Street, NW
              24                                    Washington, DC 20006-1047
              25                                    Telephone: (202) 223-7356
                                                    Facsimile: (202) 204-7356
              26                                    kgallo@paulweiss.com
              27                                    jbial@paulweiss.com
                                                    cbenson@paulweiss.com
              28
                                                         MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                      19      PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                      Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135692 Page 26
                                          of 28

                   1                              William B. Michael
                   2                              1285 Avenue of the Americas
                                                  New York, NY 10019-6064
                   3                              Telephone: 212-373-3648
                   4                              Facsimile: 212-492-0648
                                                  wmichael@paulweiss.com
                   5
                   6                              Counsel for Defendant Bumble Bee
                                                  Foods, LLC
                   7
                   8
                                                  ALLEN & OVERY LLP
                   9
              10                                  By: s/ John Roberti
                                                  John Roberti
              11                                  Kelse Moen
                                                  1101 New York Avenue N.W.
              12                                  Washington, D.C. 20005
              13                                  Telephone: (202) 683-3800
                                                  Facsimile: (202) 683-3999
              14                                  john.roberti@allenovery.com
              15                                  kelse.moen@allenovery.com
              16                                  Joshua Shapiro
              17                                  Brian Fitzpatrick
                                                  1221 Avenue of the Americas
              18                                  New York, NY 10020
              19                                  Telephone: (212) 610-6300
                                                  Facsimile: (212) 610-6399
              20                                  joshua.shapiro@allenovery.com
              21                                  brian.fitzpatrick@allenovery.com
              22                                  Counsel for Defendants Tri-Union
              23                                  Seafoods LLC d/b/a Chicken of the Sea
                                                  International and Thai Union Group
              24                                  PCL
              25
              26
              27
              28
                                                       MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                    20      PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                    Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135693 Page 27
                                          of 28

                   1                              PEPPER HAMILTON LLP
                   2
                                                  By: s/ Barbara T. Sicalides
                   3                              Barbara T. Sicalides
                                                  Barak A. Bassman
                   4
                                                  Megan Morley
                   5                              3000 Two Logan Square
                                                  Eighteenth & Arch Streets
                   6
                                                  Philadelphia, PA 19103-2799
                   7                              Telephone: 215-981-4783
                                                  Facsimile: 215-981-4750
                   8
                                                  sicalidesb@pepperlaw.com
                   9                              bassmanb@pepperlaw.com
                                                  morleym@pepperlaw.com
              10
              11                                  Counsel for Defendant Del Monte
                                                  Corporation
              12
              13
              14                                  SULLIVAN & CROMWELL LLP

              15                                  By: s/ Adam S. Paris
                                                  Adam S. Paris (Cal. Bar No. 190693)
              16                                  1888 Century Park East, Suite 2100
                                                  Los Angeles, CA 90067
              17                                  Tel: (310) 712-6600
                                                  Fax: (310) 712-8800
              18                                  parisa@sullcrom.com

              19                                  Counsel for Defendant Lion Capital
                                                  (Americas), Inc. and Specially Appearing
              20                                  Defendants Lion Capital LLP and Big
              21                                  Catch Cayman LP
              22
              23
              24
              25
              26
              27
              28
                                                       MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                    21      PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                    Case No. 3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 1992-1 Filed 09/19/19 PageID.135694 Page 28
                                          of 28

                   1                           SIGNATURE ATTESTATION
                   2         Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I hereby
                   3 certify that authorization for filing this document has been obtained from each of the
                   4 other signatories shown above, and that all signatories have authorized placement of
                   5 their electronic signature on this document.
                   6
                   7   Date: September 19, 2019           By: s/ Ashley M. Bauer
                   8
                                                          Attorney for Defendants StarKist Co. and
                   9                                      Dongwon Industries Co., Ltd.
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                      MEM. OF P. & A. IN SUPP. OF DEFS.’ MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  22       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                   Case No. 3:15-md-02670-JLS-MDD
